IN THE DISTRICT COURT OF THE UNITED STATES
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION

UNITED STATES OF AMERICA
CASE NO. 3:19 CR 7-MOC

NOTICE OF APPEAL

ELIJAH STEVARUS HALLMAN

a
Nee Oe Oe Oa

 

NOTICE IS HEREBY GIVEN that Defendant, Elijah Stevarus Hallman, hereby
appeals to the United States Court of Appeals for the Fourth Circuit, his conviction and

sentence entered in this action on January 24, 2020.

Dated: January 27, 2020 Respectfully submitted,

/s/Scott Gsell

Scott Gsell, Esq., NCB #21680
Attorney for Defendant

101 North McDowell Street
Suite 214

Charlotte, NC 28204

Tel 704-488-1074

Fax 704-970-1874

e-mail: scottgsell@gmail.com

Case 3:19-cr-00007-MOC-DCK Document 45 Filed 01/27/20 Page 1 of 2
CERTIFICATE OF SERVICE

I, Scott Gsell, hereby certify that on January 27, 2020 a copy of the forgoing
Notice of Appeal, was filed electronically through the ECF system in use in the United
States District Court for the Western District of North Carolina, which will serve a copy

hereof on interested parties/registered users of record:

Executed on January 27, 2020, at Charlotte, North Carolina.

/s/Scott Gsell

Scott Gsell, Esq.

101 North McDowell Street
Suite 214

Charlotte, NC 28204

Tel 704-488-1074

Fax 704-970-1874
scottgsell(@gmail.com

Case 3:19-cr-00007-MOC-DCK Document 45 Filed 01/27/20 Page 2 of 2
